As filed with the Securities and Exchange Commission on April 11 , File No. 333-148921 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OPEN ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 6770 26-1763114 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 70 East Sunrise Highway, Suite 411 Valley
